Final Office Action Following RCE
This Office Action addresses U.S. Application No. 16/169,706, filed on 10/24/2018, which is an application for reissue of US Patent 9,480,030, entitled POWER HEADROOM REPORT METHOD AND APPARATUS FOR MOBILE COMMUNICATION SYSTEM SUPPORTING CARRIER AGGREGATION and issued on 10/25/2016. This application is a continuation of US application 13/289,602 filed on 11/4/2011 and which claims priority to Korean application 10-2011-0113229 filed on 11/2/2011 and which also claims priority to US provisional application 61/410,493 filed on 11/5/2010.  
 The status of the claims is as follows:
Claims 1, 4-6, 9-11, 14-16 and 19-24 are pending.
Claims 2-3, 7-8, 12-13 and 17-18 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                           Rejections Based on pre-AIA  35 USC §112
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 22 and 24, which are both apparatus type claims, there is no structure recited to support the claimed functionalities in each wherein clause. See MPEP 2173.05(g): “When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008)….. Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).”
                                            Rejections Based on pre-AIA  35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 14-16 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nokia (3GPP TSG-RAN WG2 Meeting #70bis, Stockholm, Sweden 28th June to July 2, 2010, Document R2-103558, “Details of PHR for Carrier Aggregation”, cited by applicant) in view of Wang et al (US Pre-Grant Publication 2012/0083308). 
 Claim 1: A method for obtaining, by user equipment (UE), power headroom information in a communication system (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)), the method comprising:
	receiving, from a base station, (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station. The evolved Node B is the base station. The eNB (evolved Node B) is a standard element which subsequently transmits signals from the base station location to the UE (user equipment)), as described in Section 2.2, last paragraph; a secondary cell  (Nokia, page 1, Section 2.1, “SCells”) configuration message (Nokia, page 2, line 3, “Type 1 PHR is reported”. The report is the configuration message) including first information on a pathloss change (Nokia, page 3, section 2.3, the parameter “dl (downlink)-Pathloss-Change”); and second information on a pathloss reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell), wherein the first information on the pathloss change indicates a threshold for triggering a power headroom report (PHR) (Nokia, page 3, proposal 10, “PHR is triggered when pathloss of any activated serving cell changes more than dl-pathloss change.” In other words, the dl-pathloss change is the trigger level of pathloss which triggers the PHR (power headroom report)) and the second information on the pathloss reference indicates one reference cell among a primary cell and the secondary cell reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell”. The pathloss is the actual amount of pathloss for a serving cell. The term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells); 
	triggering the power headroom report (PHR) for activated cells (Nokia, page 3, section 2.3, proposal 8, “any activated serving cell”)  in a case that both a prohibit PHR-Timer expires and a path loss is changed more than the threshold for at least one activated cell which is used as the path loss reference among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	obtaining power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. (See page 3, Section 2.3, proposal 8, last line)  with a configured uplink in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)); and 
	transmitting the power headroom information for each activated cell with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).   
	 Claim 4: The method of claim 1, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 5: The method of claim 1, wherein in a case that the indicator is 0, the indicator indicates the real physical uplink transmission, and
	 wherein in a case that the indicator is 1, the indicator indicates the physical uplink  channel reference format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 6: A user equipment (UE) for obtaining power headroom information in a communication system (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)), the UE comprising:
a transceiver configured to transmit and receive a signal (“UE” is standard terminology for a transceiver device operated by an end user. A transceiver inherently transmits and receives signals);
 a controller (central processor of the UE) configured to:
	receive, from a base station, (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station. The evolved Node B is the base station. The eNB (evolved Node B) is a standard element which subsequently transmits signals from the base station location to the UE (user equipment)), as described in Section 2.2, last paragraph; a secondary cell  (Nokia, page 1, Section 2.1, “SCells”) configuration message (Nokia, page 2, line 3, “Type 1 PHR is reported”. The report is the configuration message) including first information on a pathloss change (Nokia, page 3, section 2.3, the parameter “dl (downlink)-Pathloss-Change”); and second information on a pathloss reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell), wherein the first information on the pathloss change indicates a threshold for triggering a power headroom report (PHR) (Nokia, page 3, proposal 10, “PHR is triggered when pathloss of any activated serving cell changes more than dl-pathloss change.” In other words, the dl-pathloss change is the trigger level of pathloss which triggers the PHR (power headroom report)) and the second information on the pathloss reference indicates one reference cell among a primary cell and the secondary cell reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell”. The pathloss is the actual amount of pathloss for a serving cell. The term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells); 
	trigger the PHR for activated cells (Nokia, page 3, section 2.3, proposal 8, “any activated serving cell”)  in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than the threshold for at least one activated cell which is used as the reference cell among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change);
	obtain power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. (See page 3, Section 2.3, proposal 8, last line)  with a configured uplink in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)); and 
	transmit the power headroom information for each activated cell with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines), 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).    
	Claim 9: The UE of claim 6, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 10: The UE of claim 6, wherein if the indicator is 0, the indicator indicates the real physical uplink transmission, and wherein if the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 11: A method for receiving power headroom information (Nokia, page 3, first line, UE (user equipment) specific PHR (power headroom report)) by a base station in a communication system (Nokia, page 2, proposal 6, (UE specific power limitation should be provided to eNB (evolved Node B), which is a base station), the method comprising:
transmitting to a user equipment (UE) (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station. The evolved Node B is the base station. The eNB (evolved Node B) is a standard element which subsequently transmits signals from the base station location to the UE (user equipment)), as described in Section 2.2, last paragraph; a secondary cell  (Nokia, page 1, Section 2.1, “SCells”) configuration message (Nokia, page 2, line 3, “Type 1 PHR is reported”. The report is the configuration message) including first information on a pathloss change (Nokia, page 3, section 2.3, the parameter “dl (downlink)-Pathloss-Change”); and second information on a pathloss reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell), wherein the first information on the pathloss change indicates a threshold for triggering a power headroom report (PHR) (Nokia, page 3, proposal 10, “PHR is triggered when pathloss of any activated serving cell changes more than dl-pathloss change.” In other words, the dl-pathloss change is the trigger level of pathloss which triggers the PHR (power headroom report)) and the second information on the pathloss reference indicates one reference cell among a primary cell and the secondary cell  (Nokia, page 3, proposal 10, “path loss of any activated serving cell”. The pathloss is the actual amount of pathloss for a serving cell. The term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells); and
	receiving the power headroom information for each activated cell with a configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines) and in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment));
	wherein the PHR for the power headroom information is triggered (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9) in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than the threshold for at least one activated cell which is used as the reference cell among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change); 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).   
	Claim 14: The method of claim 11, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 15: The method of claim 11, wherein in a case that the indicator is 0, the indicator indicates the real physical uplink transmission, wherein in a case that the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer is not a method step in this case, since what the computer does with this information is not recited). 
Claim 16: A base station for receiving power headroom information in a communication system (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station) the base station comprising:
a transceiver configured to transmit and receive a signal (eNB (evolved Node B) is a standard element which transmits and receives signals from the base station location);
a controller (central processor of the eNB) configured to:
	transmit to a user equipment (UE) (Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station. The evolved Node B is the base station. The eNB (evolved Node B) is a standard element which subsequently transmits signals from the base station location to the UE (user equipment)), as described in Section 2.2, last paragraph; a secondary cell  (Nokia, page 1, Section 2.1, “SCells”) configuration message (Nokia, page 2, line 3, “Type 1 PHR is reported”. The report is the configuration message) including first information on a pathloss change (Nokia, page 3, section 2.3, the parameter “dl (downlink)-Pathloss-Change”); and second information on a pathloss reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell), wherein the first information on the pathloss change indicates a threshold for triggering a power headroom report (PHR) (Nokia, page 3, proposal 10, “PHR is triggered when pathloss of any activated serving cell changes more than dl-pathloss change.” In other words, the dl-pathloss change is the trigger level of pathloss which triggers the PHR (power headroom report)) and the second information on the pathloss reference indicates one reference cell among a primary cell and the secondary cell  (Nokia, page 3, proposal 10, “path loss of any activated serving cell”. The pathloss is the actual amount of pathloss for a serving cell. The term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells); and
	receiving the power headroom information for each activated cell with a configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) and an indicator for each activated cell with the configured uplink (Wang et al illustrates the layout of a Power Headroom Report in FIG 14. The top of FIG 14 indicates that the Power Headroom Report is composed of an 8 bit transmission of data. The “V” bit in the bit field of FIG 14 is used for an indicator (para 0101, last four lines) and in a case that an uplink resource is allocated for new transmission (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment));
	wherein the PHR for the power headroom information is triggered (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9) in a case that both a prohibit PHR-Timer expires and a path loss reference is changed more than the threshold for at least one activated cell which is used as the reference cell among the activated cells (Nokia, page 3, section 2.3, lines 1-3, “PHR (Power Headroom Report) triggers we have now for REL-8/9 (Releases 8-9 of the 4G LTE standards) are prohibit PHR-Timer expires or has expired and pathloss has changed more than dl-pathloss change”. In other words, a PHR (Power Headroom Report) is triggered when a prohibit timer expires and the degree of pathloss changes more than the reference value dl-pathloss change); 
	wherein the indicator indicates whether power headroom information is based on a real physical uplink channel transmission or physical uplink channel reference format (Wang et al para 0058, “a virtual field (e.g. 1 bit) may be used to indicate if the PH value is based on a real transmission or a virtual PH (Power Headroom) format (e.g. a reference format”). For example, if the virtual reference format is used, the “V” bit may be “1” while the “R” bit would be “0”. It would have been obvious to one of ordinary skill in the art to modify Nokia to include virtual (V) and real (R) bit fields associated with the power headroom information so as to indicate whether real or virtual power headroom information is being conveyed, as taught by Wang et al).   
	Claim 19: The base station of claim 16, wherein the power headroom information for each activated cell (Nokia, PHR (Power Headroom Report) is only sent for activated cells. See page 3, Section 2.3, proposal 8, last line) with the configured uplink (Nokia, page 3, section 2.3 line 7, “reporting PHR (Power Headroom Report) for all the scheduled UL (uplink) CCs (component carriers, i.e. the communication links between the cells and the UE)”.  In other words, the Power Headroom Report is sent on the scheduled (i.e. configured) uplink communication links between the cells and the UE (user equipment)) is multiplexed with higher layer data (Wang et al, para 0053, lines 2-3, “reconfiguration of the power headroom reporting functionality by upper layers (e.g. RRC layer 300)).
	Claim 20: The base station of claim 16, wherein if the indicator is 0, the indicator indicates the real physical uplink transmission, wherein if the indicator is 1, the indicator indicates the physical uplink format (Wang et al para 0101, last four lines, the “V” bit in the bit field of FIG 14 is used as the indicator. Since there are only two possible options for a digital bit  (the binary digit “1” or the binary digit “0”), the skilled artisan would readily recognize that either “1” or “0” could be used to represent either of the two possible options for “V” in the bit field. What the “1” or “0” actually signifies to the computer does not further limit the structure of the base station).
	Claim 21: The method of claim 1, 
	wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”)
	wherein in a case that the power headroom information is based on a real transmission of a physical uplink channel, the power headroom information is obtained based on the parameter related to the number of resource blocks and parameter derived from the MCS (this wherein clause is the diametric opposite condition as set forth in the previous wherein clause of this claim. Since this wherein clause cannot occur simultaneously with the first wherein clause conditions, this portion of the claim cannot further limit the claim). 
	Claim 22: The method of claim 6, 
	wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”). 
	wherein in a case that the power headroom information is based on a real transmission of a physical uplink channel, the power headroom information is obtained based on the parameter related to the number of resource blocks and parameter derived from the MCS (this wherein clause is the diametric opposite condition as set forth in the previous wherein clause of this claim. Since this wherein clause cannot occur simultaneously with the first wherein clause conditions, this portion of the claim cannot further limit the claim). 
	Claim 23: The method of claim 11, 
	wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”);
	wherein in a case that the power headroom information is based on a real transmission of a physical uplink channel, the power headroom information is obtained based on the parameter related to the number of resource blocks and parameter derived from the MCS (this wherein clause is the diametric opposite condition as set forth in the previous wherein clause of this claim. Since this wherein clause cannot occur simultaneously with the first wherein clause conditions, this portion of the claim cannot further limit the claim). 

	Claim 24: The base station of claim 16, wherein in a case that the power headroom information is based on the physical uplink channel reference format, the power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme. (Wang et al, para 0090, “a real PUCCH (Physical Uplink Control Channel) PH (Power Headroom) is omitted if there is no transmission on the on the corresponding PUCCH”. Now referring to FIG 8 in this scenario, the PH cells contain no data. There is only the “V” (virtual) bit and the “R” (real) bit. Neither of these bit fields indicate the number of resource blocks or modulation/coding scheme, and thus meet the negative limitation “ power headroom information is obtained without a parameter related to a number of resource blocks and a parameter derived from modulation and coding scheme”);
	wherein in a case that the power headroom information is based on a real transmission of a physical uplink channel, the power headroom information is obtained based on the parameter related to the number of resource blocks and parameter derived from the MCS (this wherein clause is the diametric opposite condition as set forth in the previous wherein clause of this claim. Since this wherein clause cannot occur simultaneously with the first wherein clause conditions, this portion of the claim cannot further limit the claim). 
	                                              Patentable Subject Matter
Applicant is advised that Claims 21-24 have been re-written to recite: “wherein in a case that the power headroom information is based on a real transmission of a physical uplink channel, the power headroom information is obtained based on the parameter related to the number of resource blocks and the parameter derived from the MCS.” which is not taught by Wang et al or the remaining prior art of record. If the statutory rejections applied to claims 21-24 are overcome and claims 21-24 are re-written in independent form, then these claims would be patentable. 
As a suggestion, applicant in claims 21-24 may wish to consider drafting the above wherein clause as occurring at a different point in the time than the first wherein clause, so that both conditions are not required to occur simultaneously. 
                                                                 Remarks
	The response of 5/20/2022 amends each of the independent claims 1, 6, 11 and 16 in the same corresponding manner. The independent claims 1 and 6 have been further amended to recite that a secondary cell configuration message is received from a base station. Claims 11 and 16 recite that the secondary cell configuration message is received by a UE (user equipment) and transmitted from the base station. This feature is taught by  Nokia, page 2, proposal 6, “UE (user equipment) specific power limitation information should be provided to eNB (evolved Node B).” The evolved Node B is the base station. The eNB (evolved Node B) is a standard element which subsequently transmits signals from the base station location to the UE (user equipment)), as described in Section 2.2, last paragraph. 
	Independent claims 1, 6, 11 and 16 have also been amended to recite that the message provides an indication of a path loss threshold and an indication of a reference cell. This is taught by Nokia as follows:
	a secondary cell  (Nokia, page 1, Section 2.1, “SCells”) configuration message (Nokia, page 2, line 3, “Type 1 PHR is reported”. The report is the configuration message) including first information on a pathloss change (Nokia, page 3, section 2.3, the parameter “dl (downlink)-Pathloss-Change”); and second information on a pathloss reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell), wherein the first information on the pathloss change indicates a threshold for triggering a power headroom report (PHR) (Nokia, page 3, proposal 10, “PHR is triggered when pathloss of any activated serving cell changes more than dl-pathloss change.” In other words, the dl-pathloss change is the trigger level of pathloss which triggers the PHR (power headroom report)) and the second information on the pathloss reference indicates one reference cell among a primary cell and the secondary cell reference (Nokia, page 3, proposal 10, “path loss of any activated serving cell”. The pathloss is the actual amount of pathloss for a serving cell. The term “serving cell” is a standard term of art in 4G wireless telecommunications which refers to a cell having a primary cell and a number of associated secondary cells).
	Claims 21-24 have been further amended and are now indicated to contain patentable subject matter. The reasons for patentability of claims 21-24 are set forth herein. 
                                                          Final Office Action 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                              Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,480,030 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                                       
  Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064.  The examiner can normally be reached on 9:30-6:00 Monday -Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992             

Conferees:

/JDC/ Jeff Carlson            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/MICHAEL FUELLING/            Supervisory Patent Examiner, Art Unit 3992